Russell, C. J.
The constitutional writ of certiorari will lie from the superior court of Bibb county to correct an erroneous judgment rendered in the municipal court of Macon,’ and the judge of the superior court erred in refusing to ’ sanction a petition for a writ of certiorari, addressed to that court, upon the ground that the judgments of the municipal court of Macon are not subject to review by the superior court of Bibb county. See Young v. Broyles, 16 Ga. App. 356 (85 S. E. 366, 368), and citations. Judgment reversed.